The interest must be calculated by the following rule: It must be calculated upon the principal, from the time it commenced to the day of the first payment; if the payment was equal and no more than equal to the interest then due, it must extinguish the interest; (280) if it exceeded the interest, the balance, after extinguishing the interest, must be deducted from the principal; if the payment was less than the interest, then the balance of interest must remain until the next payment. Interest must then be calculated upon the principal remaining, to the time of the next payment, which next payment must *Page 221 
be applied in the first place to the whole of the interest then due, and sototies quoties. And in the present case, let the interest be calculated by this rule. And the plaintiff had judgment. Vide 4 Term, 613.
Cited: Overby v. Fayetteville, 81 N.C. 61; Reade v. Street, 122 N.C. 303;Aiken v. Cantrell, 127 N.C. 416.